RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3050-15T2

V.A.Z.,

              Plaintiff-Respondent,

v.

J.M.W.,

          Defendant-Appellant.
_______________________________

              Submitted April 24, 2017 – Decided May 2, 2017

              Before Judges Nugent and Haas.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Gloucester
              County, Docket No. FV-08-0779-16.

              Jef Henninger, attorney for appellant.

              Respondent has not filed a brief.

PER CURIAM

        Appellant J.M.W. appeals from a February 11, 2016 final

restraining order ("FRO") entered in favor of respondent V.A.Z.

pursuant to the Prevention of Domestic Violence Act of 1991

("PDVA"), N.J.S.A. 2C:25-17 to -35.             We affirm.
     We derive the following facts from the record.           The parties

had been living together for approximately ten months at the time

of the incidents on January 26, 2016 that are the subject of this

appeal.    They also have a child, born in May 2015.

     V.A.Z. testified that on January 26, 2016, she and J.M.W. had

a verbal argument after he failed to feed the baby.           V.A.Z. then

went into a bedroom to watch television on an iPad.          V.A.Z. stated

that J.M.W. came into the room and grabbed the iPad away from her

and accused her of texting another man.         J.M.W. complained that

V.A.Z. had deleted the internet history and pushed her against a

wall.     J.M.W. then went downstairs and took V.A.Z.'s car keys,

license, and credit card to prevent her from leaving the home.

     V.A.Z. saw J.M.W.'s cell phone on the bed, picked it up, and

went downstairs. When J.M.W. saw V.A.Z. with the phone, he grabbed

her by the hair and threw her against a wall to make her drop it.

After   letting   go   of   the   phone,   V.A.Z.   picked   up   J.M.W.'s

PlayStation and told J.M.W. to give her a phone so she could call

the police for help.        When J.M.W. refused, V.A.Z. smashed the

PlayStation with a hammer.

     V.A.Z. testified that J.M.W. then grabbed her by both of her

arms, threw her into a sliding glass door, and pushed her outside

the house.     She had no coat or shoes.       V.A.Z. tried to find a

neighbor or a passerby to help her, but soon returned to the house

                                     2                             A-3050-15T2
and saw J.M.W. buckling the baby into a car seat.   V.A.Z. asserted

that she did not want J.M.W. taking the baby "in a rage state"

and, therefore, she attempted to get inside by hitting the sliding

glass door with a plastic snow shovel.

     J.M.W. then let V.A.Z. into the house.    She saw that J.M.W.

had put the iPad on the kitchen table.       V.A.Z. grabbed it and

texted her father to call the police.    She then threw the iPad so

J.M.W. would chase it, unbuckled the baby from the car seat, and

began taking the infant upstairs to a spare bedroom.          V.A.Z.

explained that the spare bedroom door was the only one with a lock

because J.M.W. had previously broken every other door.       As she

went up the stairs, J.M.W. hit her in the back.   V.A.Z. got to the

spare bedroom, locked the door, and waited for the police.

     V.A.Z. testified that her arms and back were "extremely red"

from J.M.W. hitting her.    After the police arrived, they arrested

J.M.W.

     V.A.Z. cited several other acts of domestic violence that

occurred during the parties' relationship.    V.A.Z. testified that

J.M.W. frequently accused her of having relationships with other

men and that he had broken several of her telephones, a laptop

computer, and an iPad.     When he was upset with her, J.M.W. would

take away her driver's license and car keys to prevent her from

leaving the house without his permission.     V.A.Z. also asserted

                                  3                          A-3050-15T2
that in December 2015, J.M.W. held her down on a bed and punched

her repeatedly all over her body, causing multiple bruises.

     J.M.W.   testified   that   the   parties   were   arguing    over

"something stupid."   He asserted that V.A.Z. became upset because

he was talking to her while he was on the phone.    She then grabbed

one of his phones and went through his messages while walking

downstairs.   J.M.W. followed her and asked for the phone back.

V.A.Z. then threw the phone on the floor, picked up a hammer, and

broke his PlayStation with a hammer.

     J.M.W. admitted that he took V.A.Z.'s credit card, but stated

that he did so because she had to pay for the broken game console.

J.M.W. alleged that V.A.Z. then "stormed outside" the house and

he locked the door behind her.    He put the parties' baby in a car

seat because he wanted to take the child to his parents' home.

     When V.A.Z. hit the sliding glass door with the shovel, J.M.W.

let her back in the house.   He testified that V.A.Z. then hit him

in the back with the shovel.     He also claimed that V.A.Z. struck

his head repeatedly with "open and closed fists."       J.M.W. alleged

that he grabbed V.A.Z.'s arms to try to stop her from hitting him.

He stated that he also pushed her backwards and "[s]he just kind

of backed up into" the sliding glass door.

     J.M.W admitted that he had previously broken at least two of

V.A.Z.'s electronic devices because he suspected she was using

                                  4                            A-3050-15T2
them to contact other men.           He denied previously breaking the

doors in the house, and asserted that "[a]ll the doors upstairs

were out of level, out of line[,]" and, therefore, he took the

doors "off the[ir] hinges" so he could repair them at a future

time.   J.M.W. denied hitting or injuring V.A.Z.

       In a thorough oral decision rendered on February 11, 2016,

Judge   Harold    U.   Johnson,   Jr.       found   that   V.A.Z.'s   testimony

concerning the incidents was credible, while J.M.W.'s claims were

not.    The judge explained that unlike J.M.W., V.A.Z. maintained

eye contact with him, testified in a calm manner, and directly

answered all questions posed to her.                On the other hand, Judge

Johnson observed that J.M.W. would not look at him when he gave

his "most damaging answers" and, instead, looked down or away from

him.

       Judge Johnson concluded that J.M.W.'s actions constituted

both assault under N.J.S.A. 2C:12-1, and harassment under N.J.S.A.

2C:33-4.    The judge also found that V.A.Z. needed a FRO for her

protection.      The judge stated:

                I do find in regard to this matter that
           there is a need for a [FRO] in this particular
           case, without a doubt in my mind.

                Probably darn near clear and convincing
           evidence and approaching beyond a reasonable
           doubt, but clearly by a preponderance of the
           evidence in this particular case.


                                        5                               A-3050-15T2
                 When you look at these individuals and
            their body language, facial expressions,
            demeanor and what have you in the courtroom,
            I believe [V.A.Z.]. I do not believe [J.M.W.].

                 I believe [V.A.Z.] needs protections from
            [J.M.W.] and I hereby enter a [FRO] on her
            behalf.

This appeal followed.

     On appeal, J.M.W. contends that V.A.Z. failed to prove by a

preponderance of the evidence that he committed any acts of

domestic violence on January 26, 2016.            J.M.W. also alleges that

the trial judge erred in finding that a FRO was necessary to

protect V.A.Z. from an immediate danger or to prevent further

abuse.     We disagree with these contentions.

     Our    review   of   a   trial   judge's   fact-finding    function    is

limited.     Cesare v. Cesare, 154 N.J. 394, 411 (1998).          A judge's

fact-finding is "binding on appeal when supported by adequate,

substantial, credible evidence."           Id. at 411-12 (citing Rova Farms

Resort, Inc. v. Investors Ins. Co., 65 N.J. 474, 484 (1974)).

Moreover, "[b]ecause of the family courts' special jurisdiction

and expertise in family matters, appellate courts should accord

deference to family court factfinding."           Id. at 413.

     "Deference is especially appropriate 'when the evidence is

largely testimonial and involves questions of credibility.'"               Id.

at 412 (quoting In re Return of Weapons to J.W.D., 149 N.J. 108,


                                       6                             A-3050-15T2
117 (1997)).    This is so because the judge has the opportunity to

see and hear the witnesses as they testify, thereby developing a

"'feel of the case' that can never be realized by a review of the

cold record."     N.J. Div. of Youth & Family Servs. v. G.M., 198
N.J. 382, 396 (2009) (quoting D.Y.F.S. v. E.P., 196 N.J. 88, 104

(2008)).    A judge's purely legal decisions, however, are subject

to our plenary review.     Crespo v. Crespo, 395 N.J. Super. 190, 194

(App. Div. 2007) (citing Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995)).

      In adjudicating a domestic violence case, the trial judge has

a "two-fold" task.       Silver v. Silver, 387 N.J. Super. 112, 125

(App. Div. 2006).        The judge must first determine whether the

plaintiff has proven, by a preponderance of the evidence, that the

defendant    committed   one   of   the   predicate    acts   referenced    in

N.J.S.A. 2C:25-19(a), which incorporates assault, N.J.S.A. 2C:12-

1,   and   harassment,   N.J.S.A.   2C:33-4,   as     conduct   constituting

domestic violence.       Id. at 125-26.     The judge must construe any

such acts in light of the parties' history to better "understand

the totality of the circumstances of the relationship and to fully

evaluate the reasonableness of the victim's continued fear of the

perpetrator."    Kanaszka v. Kunen, 313 N.J. Super. 600, 607 (App.

Div. 1998); N.J.S.A. 2C:25-29(a)(1).



                                      7                              A-3050-15T2
     If a predicate offense is proven, the judge must then assess

"whether a restraining order is necessary, upon an evaluation of

the facts set forth in N.J.S.A. 2C:29(a)(1) to -29(a)(6), to

protect the victim from an immediate danger or to prevent further

abuse."    J.D. v. M.D.F., 207 N.J. 458, 475-76 (2011) (quoting

Silver, supra, 387 N.J. Super. at 126-27).   Whether a restraining

order should be issued depends on the seriousness of the predicate

offense, on "the previous history of domestic violence between the

plaintiff and defendant including previous threats, harassment[,]

and physical abuse," and on "whether immediate danger to the person

or property is present."    Corrente v. Corrente, 281 N.J. Super.
243, 248 (App. Div. l995) (citing N.J.S.A. 2C:25-29(a)); see also

Cesare, supra, 154 N.J. at 402.

     Applying these standards to the arguments raised by J.M.W.,

we discern no basis for disturbing Judge Johnson's decision to

grant a FRO to V.A.Z.   The judge specifically found that V.A.Z.'s

account of the January 26, 2016 incidents was credible and there

is substantial credible evidence in the record to support that

finding.   Therefore, we affirm substantially for the reasons set

forth in Judge Johnson's comprehensive oral opinion.    We add the

following brief comments.

     The predicate act of assault is committed when a person

"[a]ttempts to cause or purposely, knowingly or recklessly causes

                                  8                         A-3050-15T2
bodily injury to another[.]"           N.J.S.A. 2C:12-1(a)(1).           "Bodily

injury" is "physical pain, illness or any impairment of physical

condition[.]"      N.J.S.A. 2C:11-1(a); see also State v. Stull, 403
N.J. Super. 501, 505 (App. Div. 2008).

       After making credibility findings, Judge Johnson properly

applied the statute in concluding that J.M.W. assaulted V.A.Z.

several times on January 26, 2016.           J.M.W. grabbed V.A.Z. by the

hair and threw her against a wall; grabbed both her arms and threw

her into a sliding glass door; pushed her out of the door; and

then hit her in the back after she re-entered the house.                V.A.Z.'s

arms and back were "extremely red" as the result of these attacks.

Therefore, the judge correctly found that J.M.W. committed acts

of domestic violence in violation of the PDVA.1

       With regard to the second prong of Silver, Judge Johnson

properly   found    that   a   FRO    was   necessary   to    protect   V.A.Z.,

especially in view of J.M.W.'s past history of assaulting V.A.Z.,

breaking   electronic      devices,    preventing   her      from   leaving   the

house, and kicking in doors.           Silver, supra, 387 N.J. Super. at

128.    We perceive no basis to depart from the judge's findings.



1 In light of our ruling that the trial judge's issuance of a FRO
to V.A.Z. was fully supported under the assault statute, N.J.S.A.
2C:12-1, we need not address the judge's alternative ruling that
J.M.W.'s conduct also constituted harassment under N.J.S.A. 2C:33-
4.

                                        9                                A-3050-15T2
Therefore, we affirm the judge's order granting V.A.Z. a FRO

against J.M.W.

    Affirmed.




                            10                       A-3050-15T2